United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Glenville, WV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0889
Issued: October 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 29, 2016 appellant, through counsel, filed a timely appeal from a February 25,
2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from the last merit decision, dated September 23, 2014, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 30, 2013 appellant, then a 40-year-old senior correctional officer, filed a
traumatic injury claim (Form CA-1) for a lower back condition that allegedly arose on
December 16, 2013 while breaking up an altercation between inmates. He indicated that he
responded to an announcement that there was a fight in the C-3 unit. Appellant then pulled one
inmate off another inmate, and one of the inmates then swung and struck him in the nose. He
indicated that he “took the inmate to the ground to restrain him.” Appellant claimed to have
tweaked something in his lower back, and was currently awaiting test results to determine the
extent of his injury. The employing establishment indicated that appellant had not informed his
supervisor that he injured his back.
Employee health unit records from December 16, 2013 indicated that appellant was
breaking up a fight when an inmate struck him in the nose. No medical attention was necessary
at the time. Appellant was advised to follow up with his primary care physician.
On December 18, 2013 appellant was seen in the emergency department at Roane
General Hospital at which time he was treated by Dr. Daniel B. Prudich, Board-certified in
internal medicine, for complaints of left-sided back pain and was taken off work for three days.
He was also treated for back pain at Roane General Hospital on December 22, 2013 by
Dr. Paul J. Clancy, a specialist in emergency medicine, who diagnosed low back pain with
sciatica.
On December 23, 2013 Amber Knowlton, a certified physician assistant, excused
appellant from work through January 6, 2014.
A January 2, 2014 lumbar magnetic resonance imaging (MRI) scan showed multilevel
degenerative changes of the lumbar spine, including an annular tear at L4-5.
On January 6, 2014, Donna Shanholtzer, a family nurse practitioner, excused appellant
from work for the dates of January 6 and 7, 2014.
On January 17, 2014 OWCP advised appellant that it required additional factual and
medical evidence to determine whether he was eligible for compensation benefits. It asked him
to submit a comprehensive report from a treating physician describing his symptoms and the
medical reasons for his condition, including an opinion as to whether his claimed condition was
causally related to his federal employment. OWCP afforded appellant 30 days to submit this
evidence.
OWCP received December 23, 2013 treatment notes from Ms. Knowlton, who provided
an assessment of low back pain and neuralgia/neuritis/radiculitis. Appellant also submitted

2

January 6, 2014 treatment notes from Ms. Shanholtzer, who provided the same assessment as
Ms. Knowlton.3
In a January 7, 2014 report, Dr. Roshan A. Hussain, Board-certified in family practice,
advised that appellant had twisted his back during a fight/scuffle at work and was experiencing
severe low back pain. He reported that appellant was unable to return to work. Dr. Hussain
noted muscle spasms in his cervical, thoracic, and lumbar spine, in addition to left leg numbness
and tingling, which suggested some radicular pain and sciatic nerve involvement. He
recommended that appellant undergo a lumbar spine MRI scan and be referred to an orthopedic
surgeon. Dr. Hussain placed appellant off work for two weeks.
In a January 22, 2014 report, Dr. Hussain noted that appellant had been experiencing
moderate pain in his lumbosacral spine for two months. He reported that he had sustained
trauma from a work injury and advised that his back pain was exacerbated by bending and
standing for long periods. Dr. Hussain noted that the results of a lumbar MRI scan showed
bulging discs at L3-S1, spinal canal narrowing, and central disc protrusion with no obvious
neurological abnormality.
By decision dated February 18, 2014, OWCP denied the claim based on appellant’s
failure to establish fact of injury. It found that the evidence of record was insufficient to
establish that the December 16, 2013 incident occurred as alleged.
On March 5, 2014 appellant requested a review of the written record before the Branch of
Hearings and Review.
Dr. Hussain submitted reports dated February 20 and March 5, 2014 in which he noted
that appellant continued to experience low back pain and essentially reiterated his previous
findings and conclusions. In his March 5, 2014 report, he advised that appellant continued to
have persistent, worsening problems with low back pain. Dr. Hussain noted that he injured his
back at work in December 2013 while breaking up scuffles with prisoners. He related that
appellant was diagnosed with sciatica and subsequently underwent an MRI scan which showed a
bulging disc. Dr. Hussain determined that he was unable to work his regular job, which required
heavy lifting, pushing, pulling, and involved the risk of breaking up fights at the prison. He
noted that appellant currently had no physical disability and no identifiable neurological
abnormality.
By decision dated September 23, 2014, OWCP’s hearing representative found that
appellant had established fact of injury. However, she denied appellant’s traumatic injury claim
because the medical evidence of record failed to establish a causal relationship between
appellant’s diagnosed lumbar condition and the December 16, 2013 accepted employment
incident. Accordingly, the hearing representative affirmed as modified the prior denial of
appellant’s traumatic injury claim.
On September 15, 2015 appellant submitted 51 pages of medical reports from
Dr. Hussain January through October 2014, which documented his treatment of appellant’s back
3

Both Ms. Knowlton and Ms. Shanholtzer are associated with Roane County Family Health Care Inc.

3

condition and essentially reiterated his previous findings and conclusions. With a letter dated
February 15, 2016, received February 19, 2016, counsel enclosed a copy of a reconsideration
request dated September 8, 2015 and a signed certified return receipt indicating receipt by
OWCP on September 14, 2015. Counsel also submitted 26 pages of medical reports from
Dr. Hussain which documented treatment for mild-to-moderate upper back pain, middle back
pain, and lower back pain during office visits dated February 20, March 5, May 22, June 18 and
25, September 17 and October 15, 2014; 24 pages of medical reports from Dr. Hussain
documenting treatment for back pain during office visits dated January 7, 22, and 30, February 5
and 20, and March 5, 2014; and the January 2, 2014 MRI scan report which was previously
submitted.
In a December 18, 2013 report, Dr. Daniel B. Prudich, Board-certified in internal
medicine, noted that appellant had pain in his lumbar spine and paraspinous muscles. He noted
that appellant had been experiencing lower back pain for one month, but the pain had become
more severe.
In a December 22, 2013 report, Dr. Clancy noted that appellant was experiencing low
back pain. He diagnosed sciatica.
By decision dated February 25, 2016, OWCP denied appellant’s September 14, 2015
reconsideration request without conducting a merit review. It explained that some of the
evidence submitted on reconsideration was previously of record and other additional evidence
did not specifically address the issue of causal relationship. Consequently, OWCP found that
further merit review was unwarranted.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.5 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is
sought.6 A timely application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.7 When a timely application for reconsideration does not meet at least one
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on [his/her] own motion or on application.” 5 U.S.C. § 8128(a).
4

5

20 C.F.R. § 10.607.

6

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
7

20 C.F.R. § 10.606(b)(3).

4

of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.8
ANALYSIS
In his September 14, 2015 request for reconsideration, counsel neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law.
Additionally, he did not advance any relevant legal arguments not previously considered by
OWCP. Accordingly, appellant is not entitled to a review of the merits based on the first and
second requirements under section 10.606(b)(3).9
Appellant also failed to submit any relevant and pertinent new evidence with his request
for reconsideration. Much of the evidence received since OWCP’s September 23, 2014 merit
decision was already of record, and thus, does not provide a basis for reopening the claim for
merit review.10 Additional treatment records from Dr. Hussain, covering the period May 22
through October 15, 2014, continue to diagnose lumbago and lumbar/lumbosacral disc
degeneration, but do not explain how appellant’s lumbar condition is causally related to the
accepted December 16, 2013 employment incident. Submission of evidence that does not
address the particular issue involved in the case does not constitute a basis for reopening a
claim.11 Because appellant did not provide OWCP with any relevant and pertinent new
evidence, he is not entitled to a review of the merits based on the third requirement under section
10.606(b)(3).12 Accordingly, OWCP properly declined to reopen appellant’s case under 5 U.S.C.
§ 8128(a).
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

8

Id. at § 10.608(a), (b).

9

Id. at § 10.606(b)(3)(i) and (ii).

10

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).
11

See David J. McDonald, 50 ECAB 185 (1998).

12

20 C.F.R. § 10.606(b)(3)(iii).

5

ORDER
IT IS HEREBY ORDERED THAT that the February 25, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 10, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

